Citation Nr: 0028919	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956 and from August 1962 to October 1969.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2000 the Board found the claim was well grounded 
and remanded the case to the RO for additional development.


REMAND

Initially, the Board notes that the appellant's claim was 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

VA has a statutory duty to assist the appellant in the 
development of facts pertinent a well-grounded claim.  
38 U.S.C.A. § 5107(a).  The Board notes that in 
correspondence dated in June 1998 the appellant reported the 
veteran received medication from VA that had caused his 
death.  The VA treatment records available for review include 
evidence submitted by the veteran in January 1992 in support 
of his claim for increased ratings for his service-connected 
disabilities.  Those records include an October 1991 report 
which recommended the veteran be evaluated for treatment with 
psychotropic medication.  The veteran died almost 3 years 
later but there is no indication that the RO requested copies 
of his subsequent VA treatment records to verify which 
medications, if any, had been provided.  VA medical records 
are held to be within VA control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds additional development is 
required to obtain any available records prior to appellate 
review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO is specifically requested to 
obtain any available VA treatment records 
pertinent to this appeal.  All records 
obtained should be added to the claims 
folder.  Of particular importance are 
records reflecting any recent treatment 
the veteran received for his service-
connected post-traumatic stress disorder 
after October 1991.

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



